UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 COMMISSION FILE NUMBER 000-52363 SAHARA MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 74-2820999 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 81 Greene Street, 4 th Floor New York, New York 10012 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 343-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes / / No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of Òlarge accelerated filer,Ó Òaccelerated filerÓ and Òsmaller reporting companyÓ in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes // No / / APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of November 13, 2009, there were 31,028,710 outstanding shares of the Registrant's Common Stock, $.003 par value. 1 SAHARA MEDIA HOLDINGS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2009 and 2008 (unaudited) and for the period from inception (January 18, 2005) through September 30, 2009 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) for the nine months ended September 30, 2009 (unaudited) and for theperiodfrom inception (January 18, 2005) through September 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 (unaudited) and for the period from inception (January 18, 2005) through September 30, 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29   2 SAHARA MEDIA HOLDINGS, INC. PART I Financial Information ITEM 1CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO THE CONSOLIDATED FINANCIAL
